 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                        No. 2:17-cv-1870 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SACRAMENTO COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff is a Sacramento County inmate proceeding pro se and in forma pauperis with this

18   civil rights action. By order filed February 12, 2019, the court extended the discovery deadline

19   for the limited purpose of permitting plaintiff to pursue a subpoena deuces tecum for his medical

20   records from the Sacramento County Jail/Correctional Health Services. See ECF No. 79.

21   Plaintiff has timely submitted a proposed subpoena duces tecum and a motion requesting that the

22   United States Marshal serve the subpoena. See ECF No. 80.

23          The court finds that the proposed subpoena duces tecum meets the requirements

24   previously set forth by the court, and will therefore direct the Marshal to serve the subpoena.

25   Because plaintiff is proceeding in forma pauperis, he is entitled to obtain personal service of an

26   authorized subpoena duces tecum by the United States Marshal. See 28 U.S.C. § 1915(d).

27          However, plaintiff’s request that the court pay for photocopying his medical records must

28   be denied. If Sacramento County declines to cover the expense, plaintiff must find an alternative
                                                       1
 1   means for payment. A subpoena duces tecum commanding production of documents requires
 2   only that access to the documents be provided. Fed. R. Civ. P. 45(a)(1)(D).
 3          Notwithstanding the date of compliance noted on the subpoena (March 19, 2019), the
 4   court-ordered date of compliance shall be thirty (30) days after personal service of the
 5   subpoena. In responding to the subpoena, Sacramento County is encouraged to pay for
 6   photocopying (and mailing, if necessary) plaintiff’s medical records and/or to provide plaintiff
 7   sufficient opportunity to identify those documents relevant to the instant case which he wishes to
 8   have photocopied at his own expense. If the County intends to charge plaintiff for some or all of
 9   the copying costs, plaintiff and the County shall agree on the dates for payment and production,
10   not to exceed thirty (30) days after service of the subpoena.
11          Accordingly, IT IS HEREBY ORDERED that:
12          1. Plaintiff’s motion requesting service of his proposed subpoena duces tecum by the
13   United States Marshal, ECF No. 80, is granted.
14          2. Plaintiff’s request for the court to pay for photocopying his medical records is denied.
15          3. The Clerk of the Court is directed to forward the proposed subpoena duces tecum,
16   attached authorizations and motion (ECF No. 80 at 1-5), together with a copy of this order, to the
17   United States Marshal.
18          4. Within fourteen (14) days after the filing date of this order, pursuant to 28 U.S.C. §
19   566(c), the Marshal shall personally serve the subpoena on the official designated to received
20   subpoenas at the Medical Records Unit, Correctional Health Services, Sacramento County
21   Department of Health Services, 7001-A East Parkway, Ste. 700, Sacramento CA 95823, and shall
22   command all necessary assistance from the recipient to execute this order and respond fully to the
23   subpoena.
24          5. Within ten (10) days after personal service of the subpoena, the Marshal shall file the
25   return of service with the court.
26          6. Within thirty (30) days after service of the subpoena, the recipient shall produce the
27   requested documents for plaintiff’s inspection, as set forth above.
28   ////
                                                       2
 1          7. As a courtesy, the Clerk of the Court is directed to serve a copy of this order, together
 2   with plaintiff’s motion, proposed subpoena and authorizations (ECF No. 80 at 1-5) on the
 3   following: (1) Director, Medical Records Unit, Correctional Health Services, Sacramento County
 4   Department of Health Services, 7001-A East Parkway, Ste. 700, Sacramento CA 95823; (2) the
 5   Sacramento County Main Jail, 651 I Street, Sacramento CA 95814.
 6          IT IS SO ORDERED.
 7   DATED: February 25, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
